DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received November 30, 2021.  Claims 1-17 are canceled claims.  Claims 18-21 were amended.  Applicant previously elected Group I, claims 18-25 and accordingly, method claims 26-33 are currently withdrawn claims.  Claims 18-25 are currently under consideration.
The amendment to the specification and to the drawings received 11/30/2021 is acknowledged.  The previous objections to the specification and drawings are withdrawn.
The rejections of claims 18-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the office action mailed 06/01/2021 are withdrawn due to the amendment and remarks received 11/30/2021.
The rejections of claims 20-21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the office action mailed 06/01/2021 are withdrawn due to the amendment and remarks received 11/30/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2009/0295275; cited on 06/11/2019 I.D.S.).
Parham et al. teaches formula (1) compounds for an organic light emitting device (OLED) (see par. 16):

    PNG
    media_image1.png
    267
    400
    media_image1.png
    Greyscale
.
X may be selected as P=O (see par. 17) and Y may be selected as O or S among others (see par. 18).  Variable n may be 0, 1, or 2 (see par. 24). R1 and R groups are described at par. 19 and 20.
	Regarding claim 22, a R1 group may be F (see par. 19).
Further regarding instant claim 24, Parham R and R1 groups may include aromatic ring systems of 5 to 40 ring atoms (see par. 19, 28) per at least instant compounds 1-1187, 1-1190, 1-1191, and 1-1192.
Further regarding instant claim 25, Parham R and R1 groups may include heteroaromatic (see par. 19, 28) per at least instant compound 1-3824.
exemplify a compound of Formula 1 where X is selected as P=O, two of the Y are O or S with n=1 and the other Y has n=zero, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound having these specific definitions for the variables of the Parham formula 1, because the specific definitions are expressly taught as suitable by Parham for forming a functional compound for an OLED device.  One would expect to achieve a functional compound within the disclosure of Parham with a predictable result and a reasonable expectation of success.

Double Patenting
Claims 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 16, 17, 20, 21, 24, 25 and 28 of U.S. Patent No. 10,374,166. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘166 also claims P=O containing compounds (as variable Y1) within instant Formula (1) of claim 18.  See US ‘166 claim 1 formula (2).
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by U.S. Patent No. 10,374,166 and encompassed by the scope of the present claims and thereby arrive at the present invention.

Claims 18-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-25 of copending Application No. 16/438,060.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘060 also claims P=O containing compounds (as variable Y1) within instant Formula (1) of claim 18.   invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
Regarding the obviousness rejection over Parham, applicant argues “one of ordinary skill in the art would not know how to synthesize compounds with Y being P=O based on Parham”.  In response, the office submits it is not seen where applicant has clearly established that attempts to prepare the compound were unsuccessful before the date of the invention.  Applicant’s statement alleging a non-enabling disclosure is not considered sufficient to conclude the compound could not be made by one of skill in the art and is not sufficient to conclude the compounds are not enabled by the Parham reference. The office submits applicant has not submitted sufficient and conclusive evidence of nonenablement of the compounds set forth by Parham.  Applicant has not clearly rebutted the presumption of operability of the prior art reference.  The office further notes that “arguments of counsel cannot take the place of factually In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”
Applicant also argues compounds with Y being P=O are superior over Parham’s exemplified compounds with Y being N, because the claimed compounds have superior quantum efficiency.  In response, the office submits the teachings of Parham are not limited to only the example compounds discussed in the remarks.  The Parham reference is relevant for all that it teaches.  Furthermore, per MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”
	Applicant also argues “the synthesis methods for the claimed compound are also different from the exemplary compound of Parham”.  The argument is not persuasive, because synthesis/method of making claims are not under consideration.  The arguments directed to Parham only teaching synthesis methods for some of the compounds is not persuasive to overcome the obviousness rejection over the claimed compounds.  There are claimed compounds within the defined Parham formula as outlined in the rejection.
	Applicant sets forth a comparison of a very specific EL element structure using “inventive” compound 1-601 in an electron transport layer versus use of comparative compound A in an electron transport layer.   The office submits the experimental data is not commensurate in scope with the claims, because claims 18-25 are merely directed to compounds.  There are no claim limitations directed to the compounds being present as part of a specifically layered light emitting device structure or more specifically to use of the compounds in an electron transporting layer.  The examples relied on by applicant as evidence of unexpected results do not provide an In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)  
The office further notes that the comparison examples discussed in the remarks are additionally non-commensurate in scope with the claims, because claims 18-22, 24 and 25 are not limited to only “inventive” compound 1-601.  Claim 23 that is directed solely to compound 1-601 was not rejected under 35 U.S.C. 103 over Parham.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786